EXC LUS I \l We'd like to show you noti_cations for the latest ’U p
Appears 'I q- news and updates. Allow
ResolutiOI
February14, 2019 NO THANKS
GreaterLakewood.com has obtained evidence which appears to show that Rise Up Ocean County — the
online hate group which we previously refrained from naming — threatened Jackson Mayor Michael
Reina with campaign _nance violations if he proceeds with the resolution condemning them. They
posted the threat & removed it within hours - But we obtained screenshots.
There are tWO issues here.
1. This Anti-Semitic group apparently blackmailed the Jackson Mayor — a potential illegal act which
needs to be investigated — We can con_rm the Attorney General's Of_ce was contacted.
Blackmail — According to NJ. law, is when you threaten to expose con_dential information about a
person if they don’t meet a demand — and is a crime that is prosecuted under the charge Theft by
Extortion.
Extortion — is a coercive attempt to get money, goods, services, or other favors from a person,
business, or elected of_cial, so blackmail readily falls under that umbrella.




                                                                                                   Case 3:17-cv-03226-MAS-DEA Document 55-8 Filed 09/06/19 Page 1 of 3 PageID: 1072
We can con_rm the Attorney General's Of_ce was noti_ed.
2. Why did Jackson Mayor Reina not allow the resolution to proceed?
At last nights Jackson Township council meeting, the mayor condemned extensively the actions
of hate groups. The council President said since they have to uphold the Constitution they can’t make
action against ‘free speech’.
The resolution to < nany community
We'd like to show you noti_cations for the latest
members, State 5
news and updates.
The answer may i
NO THANKS




                                                    Case 3:17-cv-03226-MAS-DEA Document 55-8 Filed 09/06/19 Page 2 of 3 PageID: 1073
We'd like to show you noti_cations for the latest
q- news and updates.
NO THANKS
Note: We chose to not name the hate group until today. Our reason was ‘we did not want to give the
group more exposure’ — the group grew about 20% the past week since Jewish Media started
reporting about them. It was therefore our of_cial policy not to name the group. Today however, we
can’t claim blackmail without evidence, hence requiring us to display who they are.




                                                                                                     Case 3:17-cv-03226-MAS-DEA Document 55-8 Filed 09/06/19 Page 3 of 3 PageID: 1074
